Title: From James Madison to John Hanbury Dwyer, 14 January 1825
From: Madison, James
To: Dwyer, John Hanbury


        
          Sir
          Montpr. Jany 14. 1825
        
        With your letter of the 23 of Decr. I have recd a copy of your “Essay on Elocution” of which you ask my opinion.
        I have not found it convenient to give the Work a critical examination. But a Cursory one has satisfied me that its explanations, its precepts, and its exemplifying selections, justly class it with the books useful both to Teachers & pupils, of the branch of Education on which it treats. With friendly respects
        
          J. M
        
      